Case 3:20-cv-00045-MFU Document 37 Filed 08/21/20 Page 1 of 2 Pageid#: 1042




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA


 WILD VIRGINIA, et al.,
                                       Plaintiffs,
 v.                                                          Civ. No. 3:20-cv-45-NKM

 COUNCIL ON ENVIRONMENTAL                                    Hon. Norman K. Moon
 QUALITY, et al.,
                                       Defendants.


      PROPOSED INTERVENOR-DEFENDANTS’ MOTION TO INTERVENE AS
                           DEFENDANTS



       Pursuant to Federal Rule of Civil Procedure 24, proposed Intervenor-Defendants American

Farm Bureau Federation, American Fuel & Petrochemical Manufacturers, American Forest Re-

source Council, American Petroleum Institute, American Road & Transportation Builders Asso-

ciation, Chamber of Commerce of the United States of America, Federal Forest Resource Coali-
tion, Interstate Natural Gas Association of America, and National Cattlemen’s Beef Association

(the “Business Associations”) hereby move to intervene as defendants in this action. In support of

this motion, the Business Associations will rely upon the accompanying Brief in Support of Mo-

tion to Intervene as Defendants; the Declarations attached as Exhibits 1-8 to this motion; any reply

brief submitted in support of the motion; and any oral argument permitted at a hearing on the

motion.




                                                 1
Case 3:20-cv-00045-MFU Document 37 Filed 08/21/20 Page 2 of 2 Pageid#: 1043




Dated: August 21, 2020                   Respectfully submitted,

                                         /s/ Joshua D. Rogaczewski
                                         MICHAEL B. KIMBERLY*
                                         JOSHUA D. ROGACZEWSKI
                                         MATTHEW A. WARING*
                                           McDermott Will & Emery LLP
                                           500 North Capitol Street NW
                                           Washington, DC 20001
                                           (202) 756-8000
                                           jrogaczewski@mwe.com
                                           mkimberly@mwe.com
                                           mwaring@mwe.com

                                         Attorneys for Business Associations
                                         * pro hac vice motion pending




                                     2
